      Case 4:18-cv-00367-MW-CAS Document 21 Filed 10/15/18 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          TALLASSEE DIVISION

LORINE GAINES, as Personal                 Civil Division
Representative of the Estate and Mother of
VINCENT GAINES,

       Plaintiff,
                      v.

JULIE JONES, in her official and              Case No. 4:18-cv-367-MW-CAS
individual capacities; KEVIN D.
JORDAN, individually; CORIZON
HEALTH, INC.; and DOES 1-20, in their
individual capacities.
       Defendants.




       PLAINTIFF’S CONSENTED MOTION FOR EXTENSION OF
       TIME TO RESPOND TO CORIZON’S MOTION TO DISMISS
                  THE PLAINTIFF’S COMPLAINT

      Plaintiff LORINE GAINES, as Personal Representative of the Estate and

Mother of VINCENT GAINES (“Plaintiff”), by and through undersigned counsel

and pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Rule 6.1 and

7.1 of the Local Rules of the United States District Court, Northern District of

Florida (Local Rules), hereby files its Consented Motion For Extension of Time to

Respond to Defendant CORIZON HEALTH, INC.’s (“Corizon’s”) Motion to

Dismiss The Plaintiff’s Complaint, and in support of this motion, states as follows:
      Case 4:18-cv-00367-MW-CAS Document 21 Filed 10/15/18 Page 2 of 3



      1.     The current deadline for Plaintiff’s response to Corizon’s motion to

dismiss is October 16, 2018.


      2.     Due to Plaintiff’s counsel’s schedule, Plaintiff requires additional time

to respond to Corizon’s motion.


      3.     Therefore, Plaintiff, with the express consent and agreement of

Corizon, respectfully requests the Court to grant its consented motion for an

extension of the time of one week to file a response to the Motion to Dismiss

Plaintiff’s Complaint up to and including October 23, 2018. This enlargement of

time will not result in any delay or prejudice, and furthermore, good cause exists for

the Court to grant this consented motion.


                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1 (B), prior to filing this motion, the undersigned

counsel conferred with Defendant’s counsel who advised that they had no objection

to the motion. WHEREFORE, pursuant to this consented motion, Plaintiff, LORINE

GAINES, as Personal Representative of the Estate and Mother of VINCENT

GAINES, requests that the Court grant her consented motion for an extension of the

time to file a response to the Complaint up to and including October 23, 2018.



                                            2
      Case 4:18-cv-00367-MW-CAS Document 21 Filed 10/15/18 Page 3 of 3



      Dated this 15th day of October 2018.


                                        Respectfully submitted,

                                        /s/ Sabarish Neelakanta
                                        Sabarish Neelakanta, Fla. Bar No.: 26623
                                        sneelakanta@hrdc-law.org
                                        Masimba Mutamba, Fla. Bar No.: 102772
                                        mmutamba@hrdc-law.org
                                        Daniel Marshall, Fla. Bar No.: 617210
                                        dmarshall@hrdc-law.org
                                        HUMAN RIGHTS DEFENSE CENTER
                                        P.O. Box 1151
                                        Lake Worth, FL 33460
                                        Tel.: (561) 360-2523
                                        Fax: (866) 735-7136

                                        Attorneys for Plaintiff


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

electronically filed via the CM/ECF, which automatically provides electronic

documentation/notification of this filing to all attorneys of record, on this the 15th

day of October 2018.

                                                    s/ Sabarish Neelakanta
                                                    Attorney for Plaintiff




                                          3
